         Case 1:19-cv-01146-RBW Document 10 Filed 07/08/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                              )
NBC 7 San Diego, et al.,                      )
                                              )
                                Plaintiffs,   )
                                              )
               v.                             )       Civil Action No. 19-1146 (RBW)
                                              )
Department of Homeland Security, et al.,      )
                                              )
                               Defendants.    )
                                              )

                                      JOINT STATUS REPORT

       Pursuant to the Court’s Minute Order dated June 10, 2019, the Parties hereby provide this

status report advising the Court of the status of this Freedom of Information Act (“FOIA”) case.

Accordingly, the Parties state as follows:

   1. This case concerns five FOIA requests submitted by Plaintiffs NBC 7 San Diego, Tom

Jones, and the Reporters Committee for Freedom of the Press (“Reporters Committee” or

“RCFP”) (collectively, “Plaintiffs”), seeking records from the U.S. Department of Homeland

Security (“DHS”) and its component-agencies, Immigration and Customs Enforcement (“ICE”),

U.S. Customs and Border Protection (“CBP”), and U.S. Citizenship and Immigration Services

(“USCIS”) (collectively, “Defendants”). See Compl., ECF No. 1, at ¶¶ 16–17, 23–28.

   2. Defendants filed their answer in this case on June 11, 2019.

   3. The parties are continuing to meet and confer in good faith about various issues related to

Plaintiffs’ requests, and respectfully request additional time to, among other things, enable

Defendants to gather and develop additional information about the status of Plaintiffs’ requests.

The parties believe two additional weeks will enable them to present a more substantive and

useful status report for the Court.



                                                  1
         Case 1:19-cv-01146-RBW Document 10 Filed 07/08/19 Page 2 of 2



   4. Accordingly, the Parties respectfully request that they file a joint status report on or

before July 22, 2019, setting forth the status of Defendants’ response to each of Plaintiffs’

requests and proposing future deadlines in this matter.

Dated: July 8, 2019

                                              Respectfully Submitted,

                                              /s/ Katie Townsend
                                              Katie Townsend
                                              DC Bar No. 1026115
                                              Adam A. Marshall
                                              DC Bar No. 1029423
                                              THE REPORTERS COMMITTEE FOR
                                              FREEDOM OF THE PRESS
                                              1156 15th Street NW, Suite 1020
                                              Washington, DC 20005
                                              Phone: 202.795.9300
                                              Facsimile: 202.795.9310
                                              Email: ktownsend@rcfp.org
                                              Email: amarshall@rcfp.org

                                              Counsel for Plaintiff

                                              JESSIE K. LIU, D.C. BAR # 472845
                                              United States Attorney
                                              for the District of Columbia

                                              DANIEL F. VAN HORN, D.C. BAR # 924092
                                              Civil Chief

                                      By:     /s/ Christopher C. Hair
                                              CHRISTOPHER C. HAIR, PA BAR # 396656
                                              Assistant United States Attorney
                                              U.S. Attorney’s Office
                                              555 4th Street, N.W. - Civil Division
                                              Washington, D.C. 20530
                                              (202) 252-2541
                                              christopher.hair@usdoj.gov
                                              Counsel for Defendants




                                                 2
